DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the present invention pertains to imaging systems for monitoring the surrounding of the exterior of a vehicle.
	With regards to claim 10, Ganim (US 2015/0282346) discloses a viewing system coupled to a motor vehicle having a frame having a roof, at least one support, and a body with the at least one support supporting the roof over the body (paragraph 40), the system comprising: 
	at least one camera (paragraph 76);  	
	at least one screen coupled to at least one support bracket (paragraph 40), 
	wherein said at least one screen is configured to be adjusted in a plurality of different angles (paragraph 62).
	Nakamura (US 2010/0231719) discloses wherein the at least one screen is in communication with the at least one camera (paragraph 106), wherein the at least one screen displays images presented by the at least one camera (paragraph 37).  
	Schofield (US 2002/0003571) discloses at least one support bracket comprising at least one universal joint (paragraph 329), a side view mirror (paragraph 381),  and at least one camera disposed in a side face of a side view mirror (paragraph 381).  
	Hattori (US 2012/0117745) discloses at least one camera cleaning system configured to clean a cover on a camera wherein the camera cleaning system comprises at least one of a blower or a wiper (paragraph 140).  
	Kitazawa (US 2015/0241010) discloses at least one light, a light having at least two faces, with a first face being substantially perpendicular to a second face (paragraph 43).  
	Iwasaki (US 2005/0206780) discloses a viewing system coupled to a motor vehicle, comprising:
at least one camera disposed in a side view mirror (paragraph 39);

wherein said at least one camera is coupled to the vehicle and wherein said at least one screen is in communication with said at least one camera (paragraph 38), wherein said at least one screen displays images presented by said at least one camera (paragraph 38).
	Fujikawa (US 2003/0214733) discloses a viewing system comprising: at least one wire connecting the at least one camera to the at least one screen (paragraph 46), wherein the at least one wire extends through the side view mirror to the camera (paragraph 46); at least one camera cleaning system configured to clean a cover on a camera (paragraph 55).
	Prior arts were found and applied above.  However, in view of further consideration of the prior arts, it is determined that no strong motivation or reasoning to combine the references to arrive at the claimed invention of claim 10.
	With regards to claim 16, Englander (US 2012/0105638) discloses a viewing system for a motor vehicle (fig.5) comprising: 
	at least one camera (paragraph 57);  
	at least one sensor (paragraph 45);  
	at least one display (paragraph 57);  
	wherein said at least one display is configured to display an image captured by said at least one camera (paragraph 57), and wherein said display is configured to change when said at least one sensor detects a potential collision (paragraph 49). 
Miyahara (US 2007/0035385) discloses at least one computing device configured to identify objects spaced apart from the motor vehicle (paragraph 27).  
Hattori (US 2012/0117745) discloses at least one camera cleaning system comprising at least one of a blower or a wiper configured to clean a camera cover (paragraph 137).  
Schofield (US 2002/0003571) discloses at least one camera disposed in a side face of the side view mirror of the motor vehicle and directed towards a front region of a motor vehicle (paragraph 381).
The prior art, either singularly or in combination, does not disclose the limitation “at least one camera cleaning system comprising at least one of a blower or a wiper configured to clean a camera cover said at least one camera cleaning system being disposed in the side view mirror”.  

	With regards to claim 8, Iwasaki (US 2005/0206780) discloses a viewing system for a motor vehicle (paragraph 37), the viewing system comprising:
	at least one screen (paragraph 37], fig.1, element 22);
	at least one camera (paragraph 39), disposed in a side view mirror of the motor vehicle (paragraph 39) wherein said at least one camera is in communication with said screen (paragraph 38) such that said camera provides at least one video feed to said screen (paragraph 38).
	Fujikawa (US 2003/0214733) discloses at least one camera (paragraph 46), disposed in a side view mirror of the motor vehicle (paragraph 31) wherein the at least one camera is in communication with the screen via a wire extending from the screen to the camera such that the camera provides at least one video feed to the screen (paragraph 46) and at least one camera cover cleaning system configured to clean the camera cover wherein the at least one camera cleaning system comprises a heatable wire (paragraph 38).  
Nakamura (US 2010/0231719) discloses at least one bracket (paragraph 106), and at least one plug disposed adjacent to said bracket (paragraph 106).
Englader (US 2012/0105638) discloses implementing sensor or sensors for detecting proximity of objects or persons (paragraph 44).
Mouzas (US 5,428,512) discloses at least one side light and at least one sensor positioned on a side of the automobile (col.3, ln.38-56).
Bengtsson (US 2013/0274999) discloses a head light is configured to light up when the sensor determines that an object is positioned adjacent to a front end of a vehicle (paragraph 42).
The prior art, either singularly or in combination, does not disclose the limitation “wherein the side light is configured to light up when the sensor determines that an object is positioned adjacent to a front end of a vehicle”.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 8. 

		at least one camera disposed in the side view mirror of the motor vehicle (paragraph 39); 
at least one camera directed towards a front portion of the motor vehicle (paragraph 39, element 25);
		at least one display (paragraph 37, fig.1, element 22);  
		wherein said at least one display is configured to display an image captured by said at least one camera (paragraph 38).  
Englader (2012/0105638) discloses implementing sensor or sensors for detecting proximity of objects or persons (paragraph 44).
Kubo (US 2007/0053551) discloses wherein the display is configured to change when the at least one sensor detects a potential collision (paragraph 32).
O’Connell (US 2014/0285666) discloses at least one cable coupled between the at least one camera and the at least one display (paragraph 39), the at least one cable configured to transmit signals from the at least one camera (paragraph [39], O’Connell discloses display device 114 is a screen that can display video images obtained by one or more cameras, wherein the one or more cameras can be connected by a vehicular network bus or communication bus with a “wired connection”, thus, O’Connell discloses the transmission of signals from the at least one camera to the display).
Mouzas (US 5,428,512) discloses at least one light is positioned on a side of the vehicle (col.3, ln.57-68).
Bengtsson (US 2013/0274999) discloses wherein the at least one light is configured to light when the sensor detects a potential collision (paragraph 42).
 Prior arts were found and applied above.  However, in view of further consideration of the prior arts, it is determined that no strong motivation or reasoning to combine the references to arrive at the claimed invention of claim 21.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488